FILED
                     UNITED STATES COURT OF APPEALS                          FEB 19 2014

                                                                         MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




FALCON STAINLESS, INC., a California              No. 11-56863
Corporation,
                                                  D.C. No. 8:08-cv-00926-AHS-
              Plaintiff - Appellant,              MLG
                                                  Central District of California,
  v.                                              Santa Ana

RINO COMPANIES, INC., DBA
Performance Sales, a California Corp.,            ORDER
DBA Rino Flex Connectors; JOHN
NOVELLO, DBA Performance Sales Inc.,
an individual; HARRY RIEGER, an
individual; PERFORMANCE SALES
INC., a California corporation,

              Defendants - Appellees.


Before: KLEINFELD, SILVERMAN, and HURWITZ, Circuit Judges.


       This court lacks jurisdiction over the appeal because the district court’s order

granting a new trial on appellant’s claims for false advertising under 15 U.S.C. §

1125(a) and trade libel/product disparagement is an interlocutory order not

appealable as a final judgment. Eaton v. Nat’l Steel Prods. Co., 624 F.2d 863, 864

(9th Cir. 1980); Schudel v. Gen. Elec. Co., 120 F.3d 991, 994–95 & n.9 (9th Cir.

1997), abrogated on other grounds by Weisgram v. Marley Co., 528 U.S. 440

(2000). Appellant has not obtained certification pursuant to Fed. R. Civ. P. 54(b),
which would allow appeal of the order granting judgment as a matter of law on its

claims for trademark infringement and intentional interference with prospective

economic advantage. See Eaton, 624 F.2d at 864.



      We order a limited remand to the district court for its consideration as to

whether its October 21, 2011 order granting appellees’ motion for judgment as a

matter of law should be certified as an appealable final judgment under Rule 54(b).

See, e.g., Rollins v. Mortgage Elec. Registration Sys., Inc., 737 F.3d 1250, 1254

(9th Cir. 2013). This panel shall retain jurisdiction over this appeal.